Exhibit 10.3

 

EXECUTION VERSION

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of June 10, 2014, among MICHAELS STORES, INC., a Delaware
corporation (the “Borrower”), DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”), the
Guarantors party hereto and the Incremental 2014 Term Lenders referred to
below.  Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent are
parties to an Amended and Restated Credit Agreement, dated as of January 28,
2013 (as so amended and restated, the “Credit Agreement”);

 

WHEREAS, the Borrower has previously notified the Administrative Agent that it
is requesting an Incremental Amendment to incur Incremental Term Loans pursuant
to Section 2.17 of the Credit Agreement;

 

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower may
incur Incremental Term Loans by, among other things, entering into an
Incremental Amendment with each Lender and/or Additional Incremental Lender
agreeing to provide such Incremental Term Loans and the Administrative Agent;

 

WHEREAS, the Borrower has requested that the Incremental 2014 Term Lenders
extend credit as Incremental Term Lenders to the Borrower in the form of new
Incremental 2014 Term Loans (as defined below) on the terms and subject to the
conditions set forth herein;

 

WHEREAS, the Incremental 2014 Term Lenders have indicated a willingness to
provide the requested Incremental 2014 Term Loans on the terms and subject to
the conditions herein; and

 

WHEREAS, Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, Barclays
Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse
Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., Wells Fargo
Securities, LLC, Guggenheim Securities, LLC and Macquarie Capital (USA) Inc.
shall act as lead arrangers and book running managers (collectively, in such
capacities, the “Lead Arrangers”), in each case, with respect to this First
Amendment and the Incremental 2014 Term Loans provided for hereunder;

 

NOW, THEREFORE, it is agreed:

 

I.                Amendments to Credit Agreement.

 

1.                                (a) This First Amendment constitutes an
Incremental Amendment pursuant to which a new Incremental Series (as defined in
the Credit Agreement as amended hereby) and a new Class of Incremental Term
Loans is established pursuant to Section 2.17 of the Credit Agreement upon the
occurrence of the First Amendment Effective Date (as defined below).

 

(a)                                 Subject to the terms and conditions set
forth herein and the occurrence of the First Amendment Effective Date, each
Person party hereto as an “Incremental 2014 Term Lender” (each,

 

--------------------------------------------------------------------------------


 

an “Incremental 2014 Term Lender”) severally agrees to make to the Borrower on
the First Amendment Effective Date a single term loan (each, an “Incremental
2014 Term Loan” and collectively, the “Incremental 2014 Term Loans”) denominated
in Dollars in a principal amount equal to the amount set forth opposite its name
under the column entitled “Incremental 2014 Term Commitments” on Annex I hereto
(with respect to any Incremental 2014 Term Lender, its “Incremental 2014 Term
Commitment”).  Amounts borrowed under this Section I.1(b) and repaid or prepaid
may not be reborrowed.

 

(c)                                  Each of the parties to this First Amendment
hereby agrees that on the First Amendment Effective Date, (i) this First
Amendment shall create a new Incremental Series and Class of Incremental Term
Loans and Incremental Term Commitments, (ii) each Person executing this First
Amendment in its capacity as an Incremental 2014 Term Lender shall become (or,
if already a Term Lender prior to the First Amendment Effective Date, continue
as) a “Lender” and a “Term Lender” under the Credit Agreement (as amended
hereby) for all purposes of the Credit Agreement (as amended hereby) and the
other Loan Documents and shall be bound by the provisions of the Credit
Agreement (as amended hereby) as a Lender holding Incremental Term
Commitments, Incremental 2014 Term Loans and Loans, (iii) the Incremental 2014
Term Commitments of the Incremental 2014 Term Lenders shall become “Incremental
Term Commitments” for all purposes of the Credit Agreement (as amended hereby)
and the other Loan Documents and (iv) the Incremental 2014 Term Loans of the
Incremental 2014 Term Lenders shall become “Incremental Term Loans” and “Loans”
for all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents.

 

(d)                                 Each of the parties to this First Amendment
hereby agrees that the Incremental 2014 Term Loans of the Incremental
Series established pursuant to this First Amendment shall have the “Interest
Rates”, “Maturity Date”, “Issuance Price” and “Scheduled Amortization” set forth
on Annex II hereto and that all other terms and conditions applicable to such
Incremental 2014 Term Loans shall be the same as the corresponding terms and
conditions applicable to the Term B Loans.

 

2.  Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of June 10, 2014, by and among the Borrower, the
Guarantors party thereto, the various Lenders party thereto and the
Administrative Agent.

 

“First Amendment Effective Date” has the meaning provided in the First
Amendment.

 

“Incremental 2014 Term Loan” has the meaning provided in the First Amendment.

 

“Incremental 2014 Term Commitment” has the meaning provided in the First
Amendment.

 

“Incremental Series” means all Incremental Term Loans and Incremental Term
Commitments that are established pursuant to the same Incremental Amendment (or
any subsequent Incremental Amendment to the extent that such Incremental
Amendment expressly provides that the Incremental Term Loans or Incremental
Commitments provided for therein are intended to be a part of any previously
established “Incremental Series”) and that provide for the same interest
margins, “floor” and amortization schedule.

 

“Transformative Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries of an unrelated third party that is either (a) not
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (b) if

 

2

--------------------------------------------------------------------------------


 

permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation (as determined by the Borrower acting in good faith).

 

2.                                      The definition of “Applicable Rate”
appearing in Section 1.01 of the Credit Agreement is hereby amended by replacing
the text “Term Loans” in each place it appears in the table set forth in such
definition with the text “Term B Loans”.

 

3.                                      The definition of “Class” appearing in
Section 1.01 of the Credit Agreement is hereby amended by (x) inserting the text
“of a given Incremental Series” immediately after the text “Incremental Term
Commitments” appearing in clause (b) of the first sentence of such definition,
and (y) inserting the text “made pursuant to a given Incremental Series”
immediately after the text “Incremental Term Loans” appearing in clause (c) of
the first sentence of such definition.

 

4.                                      The definition of “Commitment” appearing
in Section 1.01 of the Credit Agreement is hereby amended by inserting the text
“of a given Incremental Series” immediately after the text “Incremental Term
Commitment” appearing in such definition.

 

5.                                      The definition of “Consolidated Secured
Debt Ratio” appearing in Section 1.01 of the Credit Agreement is hereby amended
by inserting the text “and the Incremental 2014 Term Loans” immediately after
the text “Term B Loans” appearing in the last sentence of such definition.

 

6.                                      The definition of “Incremental Facility”
appearing in Section 1.01 of the Credit Agreement is hereby amended by inserting
the text “a given Class of” immediately before the text “Incremental Term Loans”
appearing in such definition.

 

7.                                      The definition of “Pro Rata Share”
appearing in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“Pro Rata Share” means, with respect to each Lender, (i) at or prior to the
funding on the Restatement Effective Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Lender at such time and the denominator of
which is the amount of the Aggregate Commitments of all Lenders at such time,
(ii) on the First Amendment Effective Date (immediately prior to the funding of
the Incremental 2014 Term Loans and the termination of the Incremental 2014 Term
Commitments on such date) and for purposes of Section 2.02(b) only, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Incremental 2014 Term Commitment of such
Lender at such time and the denominator of which is the aggregate amount of all
Incremental 2014 Term Commitments of all Lenders at such time and (iii) at any
other time and for all other purposes, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the principal
amount of the Loans of the applicable Class of such Lender at such time and the
denominator of which is the aggregate principal amount of the Loans of the
applicable Class of all Lenders at such time.

 

8.                                      The definition of “Repricing
Transaction” appearing in Section 1.01 of the Credit Agreement is hereby amended
by inserting the text “and, in the case of Incremental 2014 Term Loans only, any
prepayment, refinancing, conversion, substitution or replacement of such
Incremental 2014 Term Loans in connection with a Transformative Acquisition”
immediately before the period (“.”) at the end of the first sentence of said
definition.

 

3

--------------------------------------------------------------------------------


 

9.                                      The definition of “Term Lender”
appearing in Section 1.01 of the Credit Agreement is hereby amended by inserting
the text “, Incremental Term Commitment pursuant to a given Incremental Series,
Refinancing Term Commitment pursuant to a given Refinancing Series or Extended
Term Commitment pursuant to a given Extension Series” immediately after the text
“Term Commitment” appearing in such definition.

 

10.                               Section 2.02(b) of the Credit Agreement is
hereby amended by inserting the text “or Commitments” immediately after the text
“Class of Loans” appearing in the first sentence of said Section.

 

11.                               Section 2.05(a)(i) of the Credit Agreement is
hereby amended by (i) deleting the text “and” appearing immediately before
clause (4) to the proviso in the first sentence thereof and (ii) inserting the
text “; and (5) any prepayment of Incremental 2014 Term Loans made on or prior
to the six-month anniversary of the First Amendment Effective Date in connection
with a Repricing Transaction shall be accompanied by the payment of the fee
required by Section 2.09(c)” immediately before the period (“.”) at the end of
the first sentence thereof.

 

12.                               Section 2.06 of the Credit Agreement is hereby
amended by adding the following text at the end of said Section:

 

“The Incremental 2014 Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Incremental
2014 Term Loan pursuant to the First Amendment on the First Amendment Effective
Date.”.

 

13.                               Section 2.09 of the Credit Agreement is hereby
amended by adding the following new clause (c) at the end of such Section:

 

“(c)                            At the time of the effectiveness of any
Repricing Transaction that is consummated on or prior to the six-month
anniversary of the First Amendment Effective Date, the Borrower agrees to pay to
the Administrative Agent, for the ratable account of each Lender with
outstanding Incremental 2014 Term Loans that are either prepaid, refinanced,
substituted, replaced, converted or otherwise subjected to a pricing reduction
in connection with such Repricing Transaction (including each Lender that
withholds its consent to such Repricing Transaction and is replaced as a
Non-Consenting Lender under Section 3.07), a fee in an amount equal to 1.0% of
(x) in the case of a Repricing Transaction of the type described in clause
(a) of the definition thereof, the aggregate principal amount of all such
Incremental 2014 Term Loans prepaid, refinanced, substituted, replaced or
converted in connection with, or otherwise subject to, such Repricing
Transaction and (y) in the case of a Repricing Transaction of the type described
in clause (b) of the definition thereof, the aggregate principal amount of all
such Incremental 2014 Term Loans outstanding on such date that are subject to an
effective pricing reduction pursuant to such Repricing Transaction.  Such fees
shall be earned, due and payable upon the date of the effectiveness of such
Repricing Transaction.”

 

14.                               Section 2.17(b) of the Credit Agreement is
hereby amended by (i) inserting the text “Incremental Series and” immediately
before the text “Class” appearing in the first sentence of said Section and
(ii) inserting the text “same Incremental Series and” immediately before the
text “same” appearing in the last sentence of said Section.

 

4

--------------------------------------------------------------------------------


 

15.                               Section 7.03(b)(xxii) of the Credit Agreement
is hereby amended by inserting the text “and the Incremental 2014 Term Loans”
immediately after the text “Term B Loans” appearing in clause (A) of said
Section.

 

16.                               Section 7.12 of the Credit Agreement is hereby
amended by inserting the following sentence at the end of said Section:

 

“The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, use the proceeds of the Borrowing of Incremental 2014 Term Loans on the
First Amendment Effective Date, whether directly or indirectly, for any purpose
other than to finance (i) the satisfaction and discharge of the outstanding
Senior Notes (and related obligations), including premium and accrued and unpaid
interest thereon to, but not including, the applicable redemption date, pursuant
to, and in accordance with the terms of, the Senior Notes Indenture as
contemplated by Section 5(viii) of Part II of the First Amendment, and (ii) fees
and expenses incurred in connection with the First Amendment and the incurrence
of the Incremental 2014 Term Loans; provided, that any excess proceeds of the
Borrowing of Incremental 2014 Term Loans on the First Amendment Effective Date
not required for the purposes described in clauses (i) and (ii) may be used for
any purpose not prohibited by this Agreement.”

 

II.           Miscellaneous Provisions.

 

1.                                      In order to induce the Incremental 2014
Term Lenders to enter into this First Amendment, each Loan Party hereby
represents and warrants that:

 

(i)                                                             the execution,
delivery and performance by such Loan Party of this First Amendment and the
performance by such Loan Party of the other Loan Documents (as modified hereby)
to which it is a party are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any such Loan
Party’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(i)(x) any indenture, mortgage, deed of trust or loan agreement evidencing
Indebtedness in an aggregate principal amount in excess of the Threshold Amount
or (y) any other Contractual Obligation to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any Restricted
Subsidiary or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (c) violate any material Law, except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i)(y) above, to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect;

 

(ii)                                                          no Event of
Default exists as of the First Amendment Effective Date, both before and after
giving effect to this First Amendment and the incurrence of the Incremental 2014
Term Loans; and

 

(iii)                                                       the representations
and warranties of each Loan Party set forth in Article V of the Credit Agreement
and in each other Loan Document shall be true and correct in all material
respects on and as of the First Amendment Effective Date (after giving effect
thereto) with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided that any representation and warranty that is

 

5

--------------------------------------------------------------------------------


 

qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

2.                                      This First Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Loan Document.

 

3.                                      This First Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  A complete set of counterparts shall be lodged with the Borrower
and the Administrative Agent.  Delivery by facsimile or other electronic
transmission (including in “.pdf” or “.tif” format) of an executed counterpart
of a signature page to this First Amendment shall be effective as delivery of an
original executed counterpart of this First Amendment.

 

4.                                      THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

5.                                      This First Amendment shall become
effective on the date (the “First Amendment Effective Date”) when each of the
following conditions shall have been satisfied (which may be concurrent with the
occurrence of the First Amendment Effective Date in the case of clauses (viii),
(ix), (x), (xi) and (xii) below):

 

(i)                                                             each of the Loan
Parties, the Administrative Agent and each Incremental 2014 Term Lender shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent in accordance with the notice
requirements set forth in Section 10.02 of the Credit Agreement;

 

(ii)                                                          the Administrative
Agent shall have received such certificates of resolutions and other action,
incumbency certificates and/or other certificates of Responsible Officers of
each of the Loan Parties as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
execution and delivery of this First Amendment and the other Loan Documents to
which such Loan Party is a party or is to be a party on the First Amendment
Effective Date and attaching copies of any amendments to the Organization
Documents of each Loan Party since the Restatement Effective Date (or, with
respect to Holdco, since August 30, 2013), certified by the Secretary of State
of its jurisdiction of organization, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization, each dated as
of a recent date prior to the First Amendment Effective Date, and such
certificates and related documentation shall be in form and substance reasonably
satisfactory to the Administrative Agent;

 

(iii)                                                       the Administrative
Agent shall have received a certificate from the Chief Financial Officer of the
Borrower attesting to the Solvency of the Loan Parties (taken as a whole) on the
First Amendment Effective Date (after giving effect to the incurrence of the
Incremental 2014 Term Loans and the other transactions contemplated to be
consummated on such date), substantially in the form of the certificate
delivered pursuant to Section 4.01(a)(vii) of the Credit Agreement (with
appropriate modifications to reflect the incurrence of Incremental 2014 Term
Loans on the First Amendment Effective Date) and otherwise in form and substance
reasonably satisfactory to the Administrative Agent;

 

6

--------------------------------------------------------------------------------


 

(iv)                                                      the Administrative
Agent shall have received a certificate from the Chief Financial Officer of the
Borrower, dated the First Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, containing a representation
and warranty that (x) the incurrence of Incremental 2014 Term Loans on such date
does not violate the terms of (I) the Indenture, dated as of December 19, 2013,
among the Borrower, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee, governing the 57/8% Senior Subordinated Notes due 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“New Senior Subordinated Notes Indenture”) or (II) the Indenture, dated as of
July 19, 2013, among Michaels FinCo Holdings, LLC, Michaels FinCo, Inc. and Law
Debenture Trust Company of New York, as trustee, governing the 7.50%/8.25%
Senior PIK Toggle Notes due 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “PIK Notes Indenture”), (y) the
incurrence of Incremental 2014 Term Loans on such date is permitted pursuant to
Section 4.09(a) of each of the New Senior Subordinated Notes Indenture and the
PIK Notes Indenture and (z) the Obligations of the type described in clause
(x) of the definition of “Obligations” (including the Indebtedness evidenced by
the Incremental 2014 Term Loans) constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” under the New Senior Subordinated Notes
Indenture;

 

(v)                                                         the Administrative
Agent shall have received (x) an opinion from Ropes & Gray LLP, counsel to the
Loan Parties, and (y) opinions from local counsel to the Loan Parties, as
applicable, in each case, in form and substance reasonably satisfactory to the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent;

 

(vi)                                                      the Administrative
Agent shall have received a Committed Loan Notice with respect to the initial
Borrowing of Incremental 2014 Term Loans from a Responsible Officer of the
Borrower, substantially in the form of Exhibit A to the Credit Agreement;

 

(vii)                                                   the Administrative Agent
shall have received, for the account of each of the Incremental 2014 Term
Lenders that have requested the same, an appropriate Note executed by the
Borrower, in each case in the amount, maturity and otherwise as provided in the
Credit Agreement and Section 1(c) of Part I of this First Amendment;

 

(viii)                                                (x) properly completed
irrevocable redemption notice(s) in respect of the full principal amount of the
outstanding Senior Notes shall have been delivered to the trustee under the
Senior Notes Indenture in accordance with the terms thereof, (y) all amounts
necessary to redeem in full the Senior Notes and pay all other obligations owing
in respect thereof through the proposed date of redemption (including premiums
and accrued but unpaid interest thereon to, but not including, the proposed date
of redemption) shall have been irrevocably deposited in trust with the trustee
under the Senior Notes Indenture and (z) the Senior Notes and all such other
obligations under the Senior Notes Indenture shall have been satisfied and
discharged in accordance with the terms of the Senior Notes Indenture;

 

(ix)                                                      The Michaels
Companies, Inc., a Delaware corporation (“Topco”), shall have sold shares of its
common stock pursuant to a bona fide underwritten sale to the public under a
registration statement (other than on Form S-8 or any other form relating to
securities issuable under any benefit plan of Topco, Holdco, the Borrower or any
of its Restricted Subsidiaries, as the case may be) declared effective by the
SEC;

 

(x)                                                         the Borrower shall
have incurred Refinancing Indebtedness pursuant to, and in accordance with the
requirements of, Section 7.03(b)(xiii) of the Credit Agreement in an aggregate
principal amount equal to $250,000,000, which Refinancing Indebtedness shall

 

7

--------------------------------------------------------------------------------


 

constitute additional Subordinated Indebtedness under the New Senior
Subordinated Notes Indenture and the net cash proceeds of which shall have been
applied to finance, in part, the refinancing transactions described in preceding
clause (viii);

 

(xi)                                                      the Borrower shall
have paid to each Incremental 2014 Term Lender an initial yield payment equal to
0.50% of its Incremental 2014 Term Commitment on the First Amendment Effective
Date (as in effect immediately before giving effect to the termination thereof
pursuant to Section 2.06 of the Credit Agreement (as amended by this First
Amendment)), with such initial yield payment to be treated, for tax purposes
only, as a payment described in Treas. Reg. Section 1.1273-2(g)(2);

 

(xii)                                                   the Borrower shall have
paid all fees, costs and expenses required to be paid pursuant to Section 7 of
Part II of this First Amendment and (without duplication) all fees, costs and
expenses due and owing under that certain Fee Letter, dated as of June 9, 2014,
by and among the Borrower and the Lead Arrangers so long as, with respect to
fees, costs and expenses of counsel, such fees, costs and expenses have been
invoiced at least two Business Days prior to the First Amendment Effective Date;

 

(xiii)                                                the Required Lenders
under, and as defined in the ABL Credit Agreement shall have consented in
writing to this First Amendment, the incurrence of the Incremental 2014 Term
Loans and the granting of security and provision of guaranties therefor and a
copy of such fully executed consent shall have been delivered to the
Administrative Agent; and

 

(xiv)                                               all of the conditions
specified in Section 2.17 of the Credit Agreement (as modified by this First
Amendment) with respect to the incurrence of the Incremental 2014 Term Loans
(including Section 2.17(d) of the Credit Agreement) shall have been satisfied
and the Administrative Agent shall have received a certificate, dated as of the
First Amendment Effective Date and signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying that (a) all of the conditions
in clauses (i) through (xiii) (inclusive) above have been satisfied on such
date, (b) the Borrower is in compliance with the requirements of Section 2.17 of
the Credit Agreement and (c) the Incremental 2014 Term Loans were incurred in
reliance on Section 2.17(d)(iv)(B) of the Credit Agreement;

 

provided, however, that unless each the foregoing conditions in this Section 5
shall have been satisfied on or prior to September 30, 2014, the First Amendment
shall not become effective (and the First Amendment Effective Date shall not
occur).

 

6.                                      By executing and delivering a
counterpart hereof, (i) each Loan Party hereby agrees that all Loans incurred by
the Borrower (including, without limitation, the Incremental 2014 Term Loans
made available on the First Amendment Effective Date) shall be guaranteed
pursuant to the various Guaranties in accordance with the terms and provisions
thereof and shall be secured pursuant to the Collateral Documents in accordance
with the terms and provisions thereof and (ii) each Loan Party hereby (A) agrees
that, after giving effect to this First Amendment, the Collateral Documents
continue to be in full force and effect and (B) affirms and confirms all of its
obligations and liabilities under the Credit Agreement and each other Loan
Document, in each case after giving effect to this First Amendment, including
its guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral pursuant to the Collateral Documents to
secure such Obligations, all as provided in the Collateral Documents, and
acknowledges and agrees that such obligations, liabilities, guarantee, pledge
and grant continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents, in each
case, after giving effect to this First Amendment.

 

8

--------------------------------------------------------------------------------


 

7.                                      The Loan Parties hereby agree to
reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses in connection with this First Amendment, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in each case, as required to be reimbursed pursuant to the Credit
Agreement.

 

8.                                      From and after the First Amendment
Effective Date, (i) all references in the Credit Agreement and each of the other
Loan Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement, as modified hereby and (ii) this First Amendment shall be
deemed to constitute a “Loan Document” for all purposes of the Credit Agreement.

 

*              *              *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

 

MICHAELS STORES, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

Signature page to First Amendment to Amended and Restated Credit Agreement —
Michaels Stores, Inc.

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, Individually as an Incremental 2014 Term
Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Scott Sartorius

 

 

Name:

Scott Sartorius

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

Name:

Frank Fazio

 

 

Title:

Managing Director

 

Signature page to First Amendment to Amended and Restated Credit Agreement —
Michaels Stores, Inc.

 

--------------------------------------------------------------------------------


 

Each of the undersigned, each being a Guarantor (as defined in the Credit
Agreement) hereby consents to the entering into of this First Amendment and
agrees to the provisions hereof.

 

 

MICHAELS FUNDING, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

AARON BROTHERS, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

MICHAELS FINANCE COMPANY, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

MICHAELS STORES CARD SERVICES, LLC

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

Signature page to First Amendment to Amended and Restated Credit Agreement —
Michaels Stores, Inc.

 

--------------------------------------------------------------------------------


 

 

ARTISTREE, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name:

Charles M. Sonsteby

 

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

Signature page to First Amendment to Amended and Restated Credit Agreement —
Michaels Stores, Inc.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

COMMITMENTS

 

Lender

 

Incremental 2014 Term
Commitments

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

850,000,000

 

 

 

 

 

TOTAL:

 

$

850,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

SUMMARY OF TERMS

 

Dated as of June 10, 2014

 

Interest Rates:

 

The Applicable Rate with respect to the Incremental 2014 Term Loans will be a
percentage per annum equal to (i) for Eurocurrency Rate Loans, 3.00% and
(ii) for Base Rate Loans, 2.00%.

 

Notwithstanding the foregoing, with respect to any new Class of Incremental Term
Loans incurred subsequent to the First Amendment Effective Date that are secured
on a pari passu basis with the Obligations, the Effective Yield applicable to
such Incremental Term Loans shall not be greater than the applicable Effective
Yield payable pursuant to the terms of the Credit Agreement as amended through
the date of such calculation with respect to Incremental 2014 Term Loans plus 50
basis points per annum unless the interest rate (together with, as provided in
the proviso below, the Eurocurrency Rate or Base Rate floor) with respect to the
Incremental 2014 Term Loans is increased so as to cause the then applicable
Effective Yield under the Credit Agreement on the Incremental 2014 Term Loans to
equal the Effective Yield then applicable to such Incremental Term Loans minus
50 basis points; provided that any increase in the Effective Yield to the
Incremental 2014 Term Loans due to the application or imposition of a
Eurocurrency Rate or Base Rate floor on any Incremental Term Loan shall be
effected solely through an increase in (or implementation of, as applicable) any
Eurocurrency Rate or Base Rate floor applicable to the Incremental 2014 Term
Loans.

 

With respect to the computation of interest on the Incremental 2014 Term Loans,
the Eurocurrency Rate and Base Rate applicable to Incremental 2014 Term Loans
shall be subject to a floor of 1.00% and 2.00%, respectively, per annum.

 

 

 

Issuance Price

 

99.50%; provided that the discount to par reflected in the issuance price of
Incremental 2014 Term Loans may, at the election of the Incremental 2014 Term
Lenders, be taken in the form of an upfront fee paid on the First Amendment
Effective Date.

 

 

 

Maturity Date:

 

With respect to the Incremental 2014 Term Loans, January 28, 2020.

 

 

 

Scheduled Amortization:

 

The Borrower shall repay to the Administrative Agent for the ratable account of
the Term Lenders with outstanding Incremental 2014 Term Loans (i) on the last
Business Day of each July, October, January and April, commencing with the last
Business Day of October, 2014, an aggregate amount equal to 0.25% of the
aggregate principal amount of all Incremental 2014 Term Loans outstanding on the
First Amendment

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Effective Date (as such scheduled amortization amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05 of the Credit Agreement or in connection with
any Extension as provided in Section 2.16 of the Credit Agreement) and (ii) on
the Maturity Date for such Incremental 2014 Term Loans, the aggregate principal
amount of all such Incremental 2014 Term Loans outstanding on such date.

 

--------------------------------------------------------------------------------